Case 17-32670-hdh13 Doc 70 Filed 01/07/19                 Entered 01/07/19 14:11:32          Page 1 of 3



Office of the Standing Chapter 13 Trustee
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200


                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


IN RE:                                                                        CASE NO: 17-32670-HDH-13
ERVIN FRANK LAYER
          DEBTOR

    TRUSTEE'S 17 DAY NOTICE OF INTENT TO CERTIFY CHAPTER 13 CASE FOR DISMISSAL
                             PER GENERAL ORDER 2017-01

Notice is hereby given to the above named Debtor and Debtor's Attorney that the Trustee intends to certify the
above numbered Chapter 13 case for dismissal for the following reasons:

1. The Debtor did not pay to the Trustee when due one or more payments (except the first) specified in the
   Debtor's Preliminary Plan, or the Order Confirming Plan or the Order Modifying Plan as required by
   paragraph 3 (e) of General Order 2017-01.

2. The exact dollar amount due to completely bring all payments current as of the 17th day after the date of this
   Notice is $6,417.00 (MAIL PAYMENTS TO THOMAS D POWERS, STANDING CHAPTER 13
   TRUSTEE, PO BOX 1958, MEMPHIS, TN 38101-1958.)

3. Due date is 01/24/2019. Payments must be received by 4:00 p.m.

4. If the full payment specified in paragraph 1 cannot be paid by the due date specified in paragraph 2 , the
   Debtor/Debtor's Attorney must meet with a representative of the Trustee on:

            01/24/2019 between 8:00 a.m. and 10:00 a.m.

   at 105 Decker Court, Suite 120, 1st Floor, Irving, TX 75062 to sign an Interlocutory Order acceptable to the
   Trustee.

   IF YOU ELECT TO SIGN AN INTERLOCUTORY ORDER, YOU WILL BE REQUIRED TO SIGN A
   WAGE ORDER. YOU MUST BRING A COPY OF YOUR LAST PAYSTUB.

FAILURE TO BRING ALL PAYMENTS CURRENT OR SIGN SUCH INTERLOCUTORY ORDER AND
WAGE ORDER PRIOR TO THE DUE DATE SHALL SUBJECT THIS CASE TO DISMISSAL BY THE
BANKRUPTCY COURT WITHOUT FURTHER NOTICE.
Case 17-32670-hdh13 Doc 70 Filed 01/07/19                Entered 01/07/19 14:11:32      Page 2 of 3




Notice of Intent to Certify Case for Dismissal, Page 2
Case # 17-32670-HDH-13
ERVIN FRANK LAYER


IF YOU ARE CURRENTLY ON A WAGE DIRECTIVE, AND THOUGHT YOUR PAYMENTS WERE
CURRENT, YOU SHOULD CONTACT YOUR EMPLOYER IMMEDIATELY BECAUSE OUR RECORDS
INDICATE YOU ARE DELINQUENT AND YOUR CASE IS SUBJECT TO DISMISSAL.

FAILURE TO RESPOND TO THIS NOTICE WILL RESULT IN DISMISSAL OF YOUR CASE.



                                                          Respectfully submitted,

                                                          Standing Chapter 13 Trustee

                                                          /s/ Thomas D. Powers
                                                          State Bar No. 16218700
                                                          105 Decker Ct
                                                          Suite 1150 11th Floor
                                                          Irving, TX 75062
                                                          (214) 855-9200
Case 17-32670-hdh13 Doc 70 Filed 01/07/19                                Entered 01/07/19 14:11:32                    Page 3 of 3




Notice of Intent to Certify Case for Dismissal, Page 3
Case # 17-32670-HDH-13
ERVIN FRANK LAYER




                                                    CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Notice of Intent to Certify Chapter 13 Case for
Dismissal was served on the following parties at the addresses listed below by United States First Class Mail or
by electronic service.




 Debtor:      ERVIN FRANK LAYER, 9814 FAIRCREST DRIVE, DALLAS, TX 75238
 Attorney: ALLMAND LAW FIRM PC, 860 AIRPORT FREEWAY SUITE 401, HURST, TX 76054**
 Creditor(s): CODILIS AND STAWIARSKI, 400 N SAM HOUSTON PKWY EAST, STE 900A, HOUSTON, TX 77060
              COUNTY OF DALLAS, CO LINEBARGER GOGGAN BLAIR ET AL, 2777 N STEMMONS FWY STE 1000,
              DALLAS, TX 75207**
              COURY JACOCKS, 2201 W ROYAL LANE SUITE 155, IRVING, TX 75063**
              RICHARDSON ISD, PERDUE BRANDON FIELDER ET AL, 500 E BORDER ST, STE 640, ARLINGTON, TX
              76010**
**Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class Mail.




Dated: January 07, 2019                                              By: /s/ Thomas D. Powers
                                                                           Thomas D. Powers
